Citation Nr: 1710871	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-23 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board, and, in October 2014, the matter was remanded for further development.  Further development in substantial compliance with the Board's previous remand instructions has been completed.


FINDING OF FACT

1.  The Veteran sustained an injury to her right knee as a result of an inservice motor vehicle accident that was not the result of willful misconduct.

2.  It is as likely as not that the Veteran's currently diagnosed chondromalacia of the right knee is related to her in-service knee injury.


CONCLUSION OF LAW

The criteria for service connection for chondromalacia of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As described infra, the Board is granting the Veteran service connection for the Veteran's claimed right knee injury; which is considered a grant of the her entire prayer of relief.  Therefore, any failure on VA's part to notify or assist the Veteran is deemed harmless error.

Right Knee

At issue is whether the Veteran is entitled to service connection for the residuals of a right knee injury.  The weight of the evidence indicates that the Veteran is entitled to service connection for the residuals of a right knee injury.

The medical evidence of record indicates that the Veteran injured her right knee in an in-service motor vehicle accident in July 1990.  She underwent an arthrocentesis (fluid aspiration) two-days later.  Her service separation examination described her knee as abnormal.   

In an April 2015 statement, the Veteran reported that she has experienced right knee symptoms ever since.  The Veteran's statement is corroborated by statement from a friend who claims to have known the Veteran for over 20 years.  A May 2015 magnetic resonance imaging (MRI) report notes a history of knee pain and an impression of mild chondromalacia throughout the knee and minimal joint effusion.  

Therefore, the weight of the evidence indicates that that the Veteran has continuously manifested symptoms of a right knee disorder (chondromalacia) from separation of service until a medical determination based on objective diagnostic testing.  38 C.F.R. § 3.303.

Nevertheless, the Veteran's claim for service connection was previously denied based on a finding that the Veteran engaged in willful misconduct, because she was allegedly drinking and driving at the time of the accident.  The RO first denied the Veteran service connection in December 1991, because the Veteran did not submit a VA Form 21-4176 Report of Accidental Injury; and there was no line of duty determination report of record.  In September 2010, the RO declined to reopen the Veteran's claim after finding that the Veteran had failed to submit new and material evidence.  In October 2014, the Board reopened the Veteran's claim for service connection, and remanded the matter for further development.

The Board noted that there was no line of duty determination contained in the claims file despite the fact that the medical officer conducting the Veteran's service separation examination noted that the injury was not in the line of duty.  It is unclear, however, whether this is indicative of a line of duty determination that was not associated with the claims file or the individual opinion of the medical officer.  In light of these factors, the Board found, in October 2014, that the matter must be remanded for further development in order to attempt to obtain additional records memorializing the facts and causes of the motor vehicle accident in July 1990.

Based on the evidence of record, the Board finds that the weight of the evidence is insufficient to demonstrate that the Veteran's right knee disability was due to willful misconduct.  There is insufficient evidence showing that the July 1990 motor vehicle accident caused by drinking and driving, i.e., that the Veteran was driving under the influence of alcohol.  It is true that the Veteran's hospitalization records indicate that the Veteran reported drinking either two or three beers prior to the accident, and - based on weight measurements before and after the accident hovering between 105 lbs. and 115 lbs. - her weight at the time of the accident appears to be approximately 110 lbs.  There is no test result of record indicating the Veteran's blood alcohol content on the night of the motor vehicle accident.  Given the amount of alcohol the Veteran admitted drinking and her body weight at the time; it is possible that that the Veteran's blood alcohol content was unacceptably high, and that she was unable to safely operate a motor vehicle.  

On the other hand, it is also possible that the Veteran's blood alcohol content was within legal limits to operate a motor vehicle and that she was even "sober" at the time of the accident.  Without facts or data to establish over what time interval the Veteran consumed alcohol - and how long she waited before driving - the Board cannot provide reasons or bases to explain why one possibility is more probable than the other.  

Put another way, the weight of the evidence is not sufficient to demonstrate that the Veteran engaged in willful misconduct on the night of the July 1990 motor vehicle accident.  The evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for chondromalacia of the right knee is thereby granted.


ORDER

Service connection for chondromalacia of the right knee is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


